TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-99-00132-CR







Evelyn Louise Crumb, Appellant



v.



The State of Texas, Appellee






FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT


NO. 48,067, HONORABLE JOE CARROLL, JUDGE PRESIDING






PER CURIAM

Appellant Evelyn Louise Crumb's community supervision was revoked after she
pleaded true to eighteen violations of the supervisory conditions.  She had been placed on
community supervision following her conviction for abandoning a child.  See Tex. Penal Code
Ann. § 22.041(b) (West 1994).  The punishment is incarceration in a state jail for twenty months.

Appellant's court-appointed attorney filed a brief concluding that the appeal is
frivolous and without merit.  The brief meets the requirements of Anders v. California, 386 U.S.
738 (1967), by presenting a professional evaluation of the record demonstrating why there are no
arguable grounds to be advanced.  See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State,
573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App.
1974); Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d
137 (Tex. Crim. App. 1969).  A copy of counsel's brief was delivered to appellant, and appellant
was advised of his right to examine the appellate record and to file a pro se brief.  No pro se brief
was filed.

We have reviewed the record and counsel's brief and agree that the appeal is
frivolous and without merit.  We find nothing in the record that might arguably support the appeal.

The order revoking community supervision is affirmed.


Before Chief Justice Aboussie, Justices Kidd and Patterson

Affirmed

Filed:   May 27, 1999

Do Not Publish